DAVISON, Justice.
This is an appeal by the Tulsa County Assessor from a judgment of the District Court of Tulsa County, fixing the valuation for ad valorem tax purposes for the years 1953, 1954 and 1955, of a certain building in the City of Tulsa, known as the Court Arcade Building which was owned and operated by the Court Arcade Building Co. The protest and subsequent proceedings as to assessment for each of said years constituted a separate matter on appeal but all of them were consolidated in the District Court over the objection of the assessor. The parties will be referred to as “assessor” and “protestant.”
No question is here presented with regard to the assessed valuation of the lot upon which the building stood. This litigation is concerned with the assessed valuation of the building. The assessed valuation of $155,738.40 fixed by the assessor was reduced by some $30,000 by the judgment of the trial court from which this appeal was taken.
Except for minor differences in the evidence and that no issue has been made relative to the time when the protestant filed its protest with the board, this case is identical, as to issues and questions of law, in Appeal of National Bank of Commerce of Tulsa, Old., 316 P.2d 175. Our opinion and syllabus therein is approved and adopted as the syllabus and opinion herein and the judgment of the District Court is affirmed.
CORN, V. C. J., and HALLEY, WILLIAMS, JACKSON and CARLILE, JJ-, concur.
BLACKBIRD, J., concurs by reason of stare decisis.
WELCH, C. J., and JOHNSON, J., dissent.